Name: Commission Regulation (EC) No 2350/96 of 10 December 1996 amending Regulation (EEC) No 3719/88 with regard to the import licence forms to be used
 Type: Regulation
 Subject Matter: tariff policy;  documentation
 Date Published: nan

 Avis juridique important|31996R2350Commission Regulation (EC) No 2350/96 of 10 December 1996 amending Regulation (EEC) No 3719/88 with regard to the import licence forms to be used Official Journal L 320 , 11/12/1996 P. 0004 - 0012COMMISSION REGULATION (EC) No 2350/96 of 10 December 1996 amending Regulation (EEC) No 3719/88 with regard to the import licence forms to be usedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Articles 9 (2) and 12 (4) thereof, and the corresponding provisions of the other regulations on the common organization of the market in agricultural products,Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 2137/95 (4), provides for special forms on which the licences are drawn up;Whereas the amendments to the import arrangements for agricultural products, in particular the replacement of import levies with customs duties, resulting from the implementation of the agreements concluded under the Uruguay Round of multilateral trade negotiations, necessitate the alteration of the import licence form;Whereas the measures provided for in this Regulation are in accordance with the opinion of all the management committees concerned,HAS ADOPTED THIS REGULATION:Article 1 The model for the establishment of Agrim import licences given in Annex I to Regulation (EEC) No 3719/88 is hereby replaced by the model annexed hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Import licence applications introduced by and licences and licence extracts issued by 31 December 1997 may continue to be drawn up on the forms conforming to the model shown in Annex I to Regulation (EEC) No 3719/88 until the entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 331, 2. 12. 1988, p. 1.(4) OJ No L 214, 8. 9. 1995, p. 21.ANNEX IMPORT LICENCE >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>